COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Metropolitan Transit Authority of Harris County v. Adan Garza

Appellate case number:    01-18-00408-CV

Trial court case number: 2017-23090

Trial court:              80th District Court of Harris County

       Appellant filed his notice of appeal on May 21, 2018. See TEX. R. APP. P. 26.1. The record
was due on May 31, 2018. See TEX. R. APP. P. 26.1(b), 35.1. The clerk’s record was filed on July
26, 2018. The reporter’s record has not been filed.

       On September 6, 2018, the Clerk notified appellant that it had 15 days to provide written
evidence from the court reporter showing that it has paid the complete reporter’s fee or the Court
might consider and decide only those issues or points that do not require a reporter’s record. See
TEX. R. APP. P. 37.3(c).

        Appellant has not provided the Court with evidence showing that he has paid or made
arrangements to pay the court reporter. Accordingly, the Court will consider and decide those
issues or points that do not require a reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 20 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 20 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court

Date: October 23, 2018